--------------------------------------------------------------------------------

Exhibit 10.1

 
THIS AGREEMENT made the 18th day of April, 2012 Between  SIM SEE HUA [NRIC No.
580120-10-5047(5334053)] of Lot 187, No. 3, Jalan Langit Biru, Country Heights,
43000 Kajang and NG OOI WAH [NRIC No. 580425-10-6112] )] of Lot 187, No. 3,
Jalan Langit Biru, Country Heights, 43000 Kajang (hereinafter collectively
referred to as "the Vendor") of the one part And PGCG ASSETS HOLDINGS SDN BHD
(Company No. 983271-U), a company incorporated in Malaysia under the Companies
Act, 1965 with its registered office at 37-2 (Room 1), @nd Floor, Jalan Metro
Perdana 7, Taman Usahawan Kepong, Kepong Utara, 52100 Kuala Lumpur  (hereinafter
referred to as "the Purchaser") of the other part.

 
 
ARTICLE I


RECITALS



Section 1.01
The Company


DUNFORD CORPORATION SDN BHD (Company Registration No. 205451-T) is a company
incorporated in Malaysia under the Companies Act, 1965 with its registered
office at No. 3, Jalan Satu, Taman Maju, Off Jalan Semenyih, 43000 Kajang,
Selangor Darul Ehsan (hereinafter referred to as "the Company").


Section 1.02
 The Land


The Company is the registered owner of two pieces of vacant land more
particularly described as follow:-


(i)  
GM1898 for Lot 41645 in the Mukim of Ceras, Tempat Sekamat, Daerah Hulu Langat
measuring approximately 6,059 square metres in area
Category of land use : Pertanian
Express Condition : Tanaman Getah
Encumbrance : Charged to Alliance Bank Malaysia Berhad (88103-W)

 
(ii)  
GM 26166 for Lot 1211 in the Mukim of Ceras, Daerah Hulu Langat
measuring approximately 120,899.6438 square meters
Category of land use : Bangunan
Express Condition : Bangunan Kediaman
Encumbrances : Charged to RHB Bank Berhad (6171-M)











A copy each of the titles to the Land is attached herewith as Appendix I
(hereinafter collectively referred to as “the Land”).


Section 1.03
The Vendor' Shares


Each of the Vendor is the registered and/or beneficial owner of  such number of
ordinary shares of nominal value Ringgit Malaysia One (RM1.00) only each in the
paid up capital of the Company set out opposite each of them below making a
total of Two Hundred And Forty Two Thousand (242,000) such ordinary shares in
the paid up capital of the Company (hereinafter referred to as "the Vendor'
Shares"):-
 

 
Shareholder
Number of Ordinary Shares
       
SIM SEE HUA
241,999
       
NG OOI WAH
1



 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 1.04  
Agreement to Sell and Purchase



The Vendor has agreed to sell and the Purchaser has agreed to purchase all the
Vendor’s Shares  (hereinafter referred to as "the Sale Shares") free from all
liens pledges charges and encumbrances and with all rights whether now or
hereafter attached thereto and on condition that the Company shall continue to
own the Land free from encumbrance and with vacant possession as at the
Completion Date at the total  sale price of Ringgit Malaysia Fifty Five Million
(RM55,000,000.00) (hereinafter referred to as "the Purchase Price") upon the
terms and conditions hereinafter contained.

 
 
ARTICLE II


INTERPRETATION


Section 2.01  
Interpretation



In this Agreement:-


(a)
"the Act" means the Malaysian Income Tax Act, 1967;



(b)
"the Balance Sheet Date" means 31st December [2010] and "the Accounts" means the
audited accounts of the Company as at the Balance Sheet Date and the up to date
Management Account as at 15th March 2012, a copy of the Accounts is annexed
hereto as  "Appendix II";



(c)
"the Companies Act" means the Malaysian Companies Act, 1965;



(d)
“the Company’s Secretary” means HOW PAK LEE (MACS 00078);



(e)
“Completion Date” means the date falling five (5) months from the date hereof
together with an extension of one (1) month thereafter subject to interest
payment on the unpaid portion of the Purchase Price at the rate of eight per
centum (8%) per annum from the expiry of the first five (5) month period to the
date of full realisation thereof, such interest to be payable only in advance
before the expiry of the said five (5) months and any surplus thereof upon full
settlement of the Purchase Price shall be refunded free of interest to the
Purchaser;



(f)
“the Purchaser’s Solicitors” means  of   Messrs Ching, Tan & Associates, Suite
A-2-3, Level 4, Block A, Menara Uncang Emas (ue3), 85, Jalan Loke Yew, 55200
Kuala Lumpur.



(g)
“the Vendor’s Solicitors” means Messrs Sia Boon Chee & Co., Advocates and
Solicitors, No. 12, 2nd Floor, Jalan Jeloh 3, Off Jalan Bukit, 43000 Kajang,
Selangor Darul Ehsan.



(h)
"tax" includes all forms of taxes, duties, levies and including but not limited
to income tax, corporation tax, real property gains tax, development tax, sales
tax, customs and excise duty and stamp duty, deferred tax of any nature and all
costs charges interest penalties surcharges and expenses relating to any
disallowance of relief or claim for taxation;



 

 
 
2

--------------------------------------------------------------------------------

 

(i)
save as herein otherwise expressly provided expressions defined in the Act or in
the Companies Act have the meanings therein given to them;



(j)
references to any statute or statutory provisions are to such statute or
provisions as from time to time re-enacted or (with effect from a date on or
before the date hereof) amended and reference to any statute or statutory
provision which has replaced another statute or statutes or a corresponding
provision of another statute or statutory provision is to be read as or as
including reference to that other statute, statutes or statutory provision;



(k)
references to the singular include the plural and vice versa and references to
any gender include any other genders;



(l)
where there are two (2) or more persons comprised in "the Vendor" or "the
Purchaser", any undertakings, agreements or warranties shall be binding upon
such persons comprising the party jointly and severally.





ARTICLE III


AGREEMENT TO SELL AND PURCHASE


Section 3.01 
Agreement to Sell and Purchase



In consideration of the Purchaser paying to the Vendor the Purchase Price  in
accordance with the terms and conditions herein, the Vendor shall sell and the
Purchaser shall purchase the Sale Shares free from all liens pledges charges or
encumbrances and with all rights which are now or which at any time prior to the
completion hereunder may become attached thereto and upon the condition that the
Company shall continue to own the Land, free from encumbrance and with vacant
possession and on “as is where is basis” right up to the Completion Date  but
subject to the terms and conditions hereinafter appearing.


Section 3.02
Agreement Basis



Without prejudice to the generality of the other provisions herein, the Vendor
and the Purchaser hereby irrevocably agree and confirm that for the purpose of
this Agreement the sale and purchase of the Sale Shares is negotiated and shall
unless otherwise agreed to in writing by the parties hereto be concluded
STRICTLY on the following basis:-


(a)
the Company owns and shall continue to own right up to the Completion Date  the
Land, free from encumbrance and with vacant possession and there shall be no
adverse change in the condition and state thereof as from the date hereof;



(b)
on completion date, the Company shall be free from all whatsoever liabilities
including all whatsoever contingent or deferred  liabilities including all
taxes, the Liabilities as hereinafter defined and also free from the Current
Director’s Advance as hereinafter defined;




 
3

--------------------------------------------------------------------------------

 

(c)
the information and particulars rendered herein and the facts and figures
disclosed herein by the Vendor whether in the Recitals hereof or otherwise, the
warranties, statements, disclosures, representations, descriptions, statements
of accounts on the part of the Vendor as regards the assets, undertakings,
businesses, liabilities, obligations or otherwise and the financial position of
the Company are true and do correctly reflect the actual state and condition of
the matters therein contained;



(d)
upon completion of this Agreement, the Purchaser shall be entitled to all the
dividends, bonuses and other benefits and rights attached to the Sale Shares
distributed, declared, announced or accrue after the Completion Date; and



(e)
upon completion of this Agreement, and unless otherwise agreed herein, the
Company shall transfer out or remove from the Company the necessary licenses,
permits, approvals, consents of the relevant authorities for its businesses (if
relevant).





ARTICLE IV


THE PURCHASE PRICE


Section 4.01  
Payment of the Purchase Price



The Purchase Price amounting to RINGGIT MALAYSIA FIFTY FIVE MILLION
(RM55,000,000.00) only shall be paid by the Purchaser to the Vendor in the
following manner:-


Firstly, upon execution of this Agreement, the Purchaser shall pay to the Vendor
the sum of Ringgit Malaysia Four Million And Four Hundred Thousand
(RM4,400,000.00) only which together with the sum of Ringgit Malaysia One
Million And One Hundred Thousand heretofore paid by the Purchaser aggregating to
Ringgit Malaysia Five Million And Five Hundred Thousand (RM5,500,000.00) only
(the receipt of which the Vendor hereby acknowledge) shall hereinafter be
referred to as “the Deposit”.


Secondly, the balance thereof amounting to Forty Nine Million And Five Hundred
Thousand (RM49,500,000.00) only (hereinafter referred to as “the Balance
Purchase Price”) shall be paid within the Completion Date as stated in Section
2.01 in three  tranches as follows:-


 
(i)
Firstly, a sum sufficient to redeem the Land from the registered Chargees shall
be released directly by the Purchaser to the respective Chargees in order to
fully redeem the Land (hereinafter referred to as “the Redemption Sum;



 
(ii)
Secondly, upon the presentation of the Discharge of Charge for registration at
the relevant land office/registry, the Purchaser shall release such part of the
Balance Purchase Price less the Redemption Sum as shall be sufficient to settle
all the liabilities of the Company as indicated in the Accounts (except for the
account owing to a director as at the completion date)   (hereinafter referred
to as “the Liabilities”) to the Vendor’s Solicitors, as stakeholder, who shall
forthwith upon receipt of the same settle the sum directly with the creditors of
the Company to render the Company free from whatsoever liabilities including the
Liabilities. (the amount under the account owing to the director as at the
completion date referred to herein is hereinafter called “the Current Director’s
Advance”);




 
4

--------------------------------------------------------------------------------

 

 
(iii)
Thirdly, upon the presentation of the Discharge of Charge for registration at
the relevant land office/registry and after confirmation by the Vendor’s
Solicitors to the Purchaser that the Vendor’s Solicitors have duly complied with
Subsection (ii) above in settling all the Liabilities , the Purchaser shall pay
to the Vendor or its solicitors as the case maybe the final Balance Purchase
Price less the Redemption Sum less the Liabilities in accordance with Section
6.01 (a) below.



In order to ensure the expeditious completion of this Agreement,  the Vendor
shall cause the Company to request for the Redemption Statement in favour of the
Purchaser to be issued by the respective Chargees within fourteen (14) working
days from the date of request by the Purchaser or the Purchaser’s Solicitors
together with an undertaking by the respective Chargees to refund the Redemption
Sum in the event the Discharge of Charges executed by the respective Chargees
cannot be registered for any reason whatsoever and the Vendor shall also cause
the Company to ensure that the respective Chargees shall  forward, within
fourteen (14) working days from the date of receipt by the respective Chargees
of the respective Redemption Sum, the original issued documents of titles to the
Land, the Duplicate Charges, the duly executed Discharge of the Charges and all
other relevant documents (hereinafter collectively referred to as “the Discharge
Documents”) to the Purchaser or the Purchaser’s Solicitors. The Vendor’s
Solicitors shall also settle all the Liabilities of the Company within fourteen
(14) days from the date of receipt by the Vendor’s Solicitors of the amount
sufficient for such purpose from the Purchaser.


Any number of days exceeding the fourteen (14) working days referred to above
taken by the Chargees to either issue the Redemption Statement or to return the
Discharge Documents or taken by the Vendor’s Solicitors to issue the
confirmation to the Purchaser that the Liabilities have been fully
settled  shall be excluded from the calculation of the Completion Date and the
Completion Date shall be automatically extended by such  number of days
taken  by any one of the Chargees or the Vendor’s Solicitors in excess of the
said fourteen (14) working days free of interest.


The parties hereto hereby agree that all Redemption Sum paid to the Chargees or
paid towards settlement of the Liabilities and/or the Current Director’s Advance
shall be deemed to be payment towards account of the Purchase Price by the
Purchaser.


Section 4.02  
Release of Balance Purchase Price



(a)
The Vendor’s Solicitors is authorised to release the Balance Purchase Price and
any other money received and due to the Vendor  (if any) after seven (7) days
the documents as stated in Section 5.01 (A) are delivered to the Purchaser’s
Solicitors.



(b)
For avoidance of doubt, payment of Balance Purchase Price and any other money
due to Vendor is deemed receipt by the Vendor’s Solicitors, upon clearance of
the Purchaser’s payment cheque unless the Purchaser is a cash Purchaser










 
5

--------------------------------------------------------------------------------

 

ARTICLE V


DEPOSIT OF DOCUMENTS


Section 5.01  
Deposit of Documents



(A)
Simultaneously with the execution of this Agreement, the Vendor shall deposit
with the Vendor’s Solicitors as stakeholders the following documents
(hereinafter referred to as "the said Documents")  with a photocopy each be
extended to the Purchaser’s Solicitors:-



 
(a)
the share certificate(s) for the Sale Shares together with the relevant transfer
form(s) duly executed in escrow;



 
(b)
a resolution of the Company duly signed by all the directors approving the
transfer of the Sale Shares in favour of the Purchaser;



 
(c)
the resignation letters of the existing directors of the Company duly signed
with confirmation that there is no further claim against the Company together
with the board of directors’ resolution duly signed by the existing directors of
the Company appointing the nominees of the Purchaser as directors of the
Company;



 
(d)
the resignation letters of the existing secretaries of the Company duly signed
with confirmation that there is no further claim against the Company together
with the board of directors’ resolution duly signed by the existing directors of
the Company appointing the nominees of the Purchaser as secretaries of the
Company and accepting the resignation of the existing secretaries of the
Company.

 
(B)
Upon the execution of this Agreement, the Purchaser shall deliver a copy each of
the following documents to the Vendor’s Solicitor:-



 
(a)
Member’s and Director’s resolution approving the purchase of the Sale Shares:



 
(b)
A certified copy of M&A, Forms 24, 44, 49 of the Purchaser.





 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 

ARTICLE IV


COMPLETION OF SALE AND PURCHASE AND EVENTS THEREAFTER


Section 6.01  
Completion



Subject to the provisions of this Agreement, the sale and purchase of the Sale
Shares shall be completed on the Completion Date where and when:-


(a)
the Purchaser shall pay  the Balance Purchase Price less the Redemption Sum and
less the Liabilities by way of two banker’s cheques in the following manner:-



 
(i)
Firstly, a sum equivalent to the Balance Purchase Price less the Redemption Sum,
the Liabilities and the Current Director’s Advance to the Vendor as the final
balance of the Purchase Price; and



 
(ii)
Secondly, a sum equivalent to the Current Director’s Advance to the relevant
director to settle in full the said Current Director’s Advance and the same
shall be treated as an advance by the Purchaser to the Company to settle the
said Current Director’s Advance. In this connection, the Vendor’s Solicitors
shall confirm in writing the exact amount of the Current Director’s Advance
within four (4) days from the written request of the Purchaser or the
Purchaser’s Solicitors;



(b)
the Vendor’s  Solicitors shall deliver to the Purchaser the said Documents
whereupon the Purchaser shall be entitled to cause the said Documents to be duly
registered in its favour;



(c)
the Company Secretary shall deliver all the minutes, statutory documents, shares
register, cheque books, tax documents, accounts, bank statements, common seals,
unissued share certificates, rubber stamps, all contract documents whether
already expired, terminated or not, all other documents, instruments, deeds,
goods, belongings and effects of the Company to the Purchaser;



Section 6.02
Transfer of the Other Businesses of the Company



Within One (1) month from the Completion Date or such other extended period as
may be agreed to in writing by the Purchaser, the Vendor shall cause to be
transferred out from the Company all the businesses, affairs or matters
concerning the insurance agency and secretarial services rendered by the Company
to its associates and in this connection the vendor hereby irrevocably undertake
to indemnify and keep the Purchaser and/or the Company indemnified against all
damages, losses, compensations, costs, fines, taxes, penalties, writs, summons,
legal actions, government proceedings, arbitrations, charges and other monies
howsoever suffered by Purchaser or the Company arising from, in connection with
or incidental to the  insurance agency and/or secretarial services business of
the Company.  For purpose of compliance with this provision, the Vendor may,
before the signing of this Agreement or the Completion Date, do or carry out
such acts as to cause the transfer of the aforesaid businesses to its
associates.


 
 
 

 

 
7

--------------------------------------------------------------------------------

 

Section 6.03
Miscellaneous Matters Upon Completion



The parties hereto hereby agree to the following:-


(a)
The Purchaser shall cause the Company to return or reimburse the Vendor any
advance tax payments or tax paid in excess  by the Company for the year 2012
upon the determination of the same by the Company’s tax agent or auditors on or
before the Completion Date; and



(b)
On or before the date of completion of the sale and purchase herein, the
Purchaser and the Vendor shall assist each other to close the existing bank
accounts of the Company and transfer all monies standing to the credit in the
said accounts to the Vendor.





ARTICLE VII


REPRESENTATION AND WARRANTIES


Section 7.01 
Representation and Warranties



(A)
The Vendor hereby represents to and warrants with the Purchaser that save as
disclosed in writing by the Vendor to the Purchaser prior to the execution of
this Agreement:-



 
(1)
All documents required by the Companies Act to be filed with the Registrar of
Companies in respect of the Company have been duly filed and compliance has been
made with all other legal requirements in connection with the formation of the
Company and with all issues and allotments of its shares.



 
(2)
No breach of any of the provisions of the Companies Act has been committed by
the Company in relation to the Company.



 
(3)
Since the date of its incorporation, no alteration has been made to the
Memorandum or Articles of Association of the Company except the increase of
authorised share capital.



 
(4)
The Vendor has good and impeccable title to the Sale Shares and have the legal
capacity to execute the transfers thereto to the Purchaser in accordance with
this Agreement.



 
(5)
No winding-up proceedings under the Companies Act is pending against the Company
as at the date hereof. As at the date hereof, the Vendor to the best of its
knowledge, is not aware of any imminent winding-up proceedings against the
Company. Neither is the Company involved as a party in any litigation,
arbitration proceedings, government proceedings or inquiry.



 
(6)
No loan or share capital of the Company has been created or issued or agreed to
be created or issued and pending actual completion and no loan or share capital
will be created or issued or agreed to be created or issued.



 
(7)
No loan or share capital of the Company has been put under option or agreed to
be put under option.

 

 

 
8

--------------------------------------------------------------------------------

 

 
(8)
All the registers and records of the Company contain true and accurate records
of the matters purporting to be contained therein or dealt with thereby and the
Company has not received notice of any application or intended application under
the provisions of the Companies Act or otherwise for the rectification of any
register or record or notice of any contention that may register or record of
the Company is in any respect inaccurate or improperly kept.



 
(9)
The Accounts comply with the requirements of the Companies Act and are true and
accurate in all material respects and give a true and fair view of the financial
position (including the values of the assets including the Land and the amounts
of the liabilities actual or contingent and accruing or accrued whether or not
quantified and whether for tax or otherwise including the Liabilities) of the
Company as at the Balance Sheet Date and the Accounts have been prepared on a
basis consistent with that adopted in previous years and in a form and manner
appropriate to the businesses of the Company.



 
(10)
For the purposes of the Accounts the stock-in-trade and work in progress of the
Company has been valued on a basis consistent with that adopted for the purposes
of the respective audited accounts of the Company for the year ended with the
Balance Sheets Date and with basis and policies of accounting adopted in the
preparation of the said audited accounts.



 
(11)
The Company has not since the Balance Sheet Date entered into any transaction
that is prejudicial to the Company nor has the Company in any way departed from
the normal course of its day to day business whether as regards the nature,
scope or manner of conducting the same.



 
(12)
Since the Balance Sheet Date save for the purpose of transferring the businesses
of the Company as provided in Section 6.02,  no contract or arrangement has been
entered into by the Company which is unusual or of a long term nature or
involves or may involve obligations of a nature or magnitude calling for special
mention or involves or may involve the disposal of any assets of the Company at
less than the higher of book or market value or the acquisition of any asset at
a price in excess of its market price or is not negotiated on an arm's length
basis or differs from the ordinary contracts or arrangements necessitated by the
businesses of the Company or is restrictive of the activities of the Company in
the conduct of any of its business.



 
(13)
The Company is the sole beneficial owner and has good and marketable title to
all the assets included in the Accounts including the Land (less any already
notified in writing to the Purchaser as disposed of since then or any hereafter
disposed of with the Purchaser's written consent) and to all assets acquired
thereafter prior to actual completion.



 
(14)
There is not outstanding any guarantee or contract for indemnity or for
suretyship by the Company except for the existing Charges on the Land.



 
(15)
The Company is not engaged in litigation (civil or criminal) or arbitration or
any proceedings or enquiries before any governmental municipal or other official
commission board tribunal or other administrative judicial or quasi judicial
agency and having made all reasonable enquiries the Vendor does not know of any
facts which are likely to give rise to the same save those specifically
disclosed in writing to the Purchaser prior to the execution of this Agreement.



 
 

 
 
9

--------------------------------------------------------------------------------

 

 
(16)
the Company does not have any worker or employee other than the directors;



 
(17)
The Company is duly qualified as a legal person in all jurisdictions in which it
transacts business requiring such qualifications and has the right to own
property including the Land  and transact business therein in a manner in which
the business is conducted and the Company has conducted its business in
accordance with all relevant laws and regulations of all such jurisdictions.



 
(18)
No contractual arrangement to which the Company is a party will be abrogated or
affected by the change in ownership of the Company which will result from the
implementation of this Agreement.



 
(19)
The Company is not a party to any agreement or arrangement with any other person
in which the Vendor or any of the directors of the Company is directly or
indirectly interested which is material to any of its business of the Company
save those disclosed in writing to the Purchaser prior to the execution of this
Agreement.



(20)           There is not outstanding:-


 
(a)
any contract of service between the Company and any of its directors or
employees which is not determinable by the Company; or



 
(b)
any liability (other than any herein disclosed) on the part of the Company to
any person who is or has been one of its directors or employees and for the
purpose liability includes an unenforceable obligation and if any, letter of
waiver from the concerned party shall be obtained.



 
(21)(a)The Company has duly made or given all returns declarations information
and notices for tax purposes which are required to have been made or given and
all such returns declarations information and notices made by the Company are up
to date and correct and on a proper basis and none of these is the subject of
any dispute with the authorities.



 
(b)
The Company has not received an assessment which understates its liability to
tax or any payment from the authorities to which it is not entitled.



 
(c)
Every assessment to tax received by the Company and not fully discharged and
every statutory notice concerning tax from the authorities so received and still
current has been disclosed in writing to the Purchaser.



 
(d)
The Company has paid all tax which it is liable to pay and the Company is not
liable to pay any penalty or interest in connection with any claim for tax.



 
(e)
The Vendor has disclosed in writing to the Purchaser every notice application
for clearance and election given or made to the Inland Revenue by the Company
(not being a notice required to be given by law).



 

 
 
10

--------------------------------------------------------------------------------

 

 
(22)
No power of attorney of whatever nature has been given by the Company to any
person body or corporation.



 
(23)
There is no agreement, arrangement or share option between the Vendor and other
person/persons as regards the Sale Shares.



 
(24)
Since the Balance Sheet Date, no dividends have been declared or paid and no
distribution of capital made in respect of any share capital of the Company and
no loan (otherwise than in ordinary course of day to day business) or loan
capital of the Company has been repaid in whole or in part and before the date
of actual completion no such dividends will be declared or paid and no such
distributions made and no loan (otherwise than in the ordinary course of day to
day business) or share or loan capital will be repaid in whole or part save with
the prior written consent of the Purchaser.





 
(25)
the Vendor is not aware of nor has he received any notice of acquisition or
intended  acquisition affecting the Land or any part thereof from any relevant
authority.



 
(26)
The Company is not in default of any material obligation of any nature
whatsoever legally binding upon it.



 
(27)
The Company is not under any obligation to increase the rates or remuneration or
to pay any bonus to any of its directors or employees at any future date whether
with or without retrospective effect.



 
(28)
The Land is free from all encumbrances and/or all whatsoever caveats save as
disclosed to the Purchaser herein and the Land is free from any tenancy, lease,
easement, prohibitory order, trust, lien, license or occupiers, whether legal or
otherwise and the Vendor shall be able to ensure vacant possession of the Land
to remain with the Company upon completion of this Agreement.



 
(29)
The Company or the Vendor has complied with the category of land use and the
express or implied  condition of use of the Land and has not permitted any
illegal use of the Land that may entitle the forfeiture of the Land by the
relevant land authorities.



 
(30)
The Company has paid up to date all the quit rent and assessments rates for the
Land.



 
(31)
The Vendor declare that he has acquired the Sale Shares for more than 5 years.
The Company is a property developer and as such the disposal of the Sale Shares
to the Purchaser by the Vendor will not attract any Real Property Gains Tax.



 
(32)
All the warranties and representations by the Vendor herein and the warranties
and representation by the Vendor prior to the execution of this Agreement are
true and accurate with regard to all the matters referred thereto.




 
11

--------------------------------------------------------------------------------

 

(B)           The Purchaser warrants and represents that:-


 
(1)
The Purchaser has the legal capacity to execute this Agreement.



 
(2)
No winding-up proceedings under the Companies Act is pending against the
Purchaser as at the date hereof. As at the date hereof, the Purchaser to the
best of its knowledge, is not aware of any imminent winding-up proceedings
against the Purchaser. Neither is the Purchaser involved as a party  in any
litigation, arbitration proceedings, government proceedings or inquiry that will
affect or prejudice the purchase hereof.

 
Section 7.02 
Continuing Nature of Representation and Warranties



The Vendor hereby warrants the Purchaser that the warranties and representations
hereinbefore set out will be true as if given immediately prior to completion
with reference to the facts then existing as well as at the date hereof.


Section 7.03
Indemnity



If there shall be any breach of any of the said warranties or representations
the Purchaser shall (without prejudice to any right to rescind this Agreement)
be entitled to indemnity in respect of any loss resulting from such breach. If
at any time after the Completion Date it shall be found that any matter which is
the subject of any warranty herein set out was not at that date as warranted and
that the Vendor is in breach of warranty in respect thereof and the effect of
such breach is that the Company has incurred or incurs any liability or
contingent liability which would not have been incurred had there been no such
breach of warranty, then the Vendor will make good to the Company and/or the
Purchaser the loss occasioned by such liability.
 
Section 7.04
Disclosure



The Vendor will forthwith disclose in writing to the Purchaser any matter
relating specifically to the Company, the Land or the Sale Shares  which becomes
known to the Vendor between the date hereof and completion which is inconsistent
with any of the said warranties or representations and which is material to the
Purchaser in this transaction.


 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 

ARTICLE VIII


COVENANTS AND UNDERTAKINGS BY VENDOR


Section 8.01  
Undertakings by Vendor Pending Completion



The Vendor hereby undertakes with the Purchaser that as from the date hereof and
pending completion of the sale and purchase herein, unless with the prior
written consent of the Purchaser first had and obtained, the Vendor shall ensure
that the Company will:-


(1)
unless otherwise provided in this agreement, continue to conduct its present
business until completion according to its present practice and in usual course
of business;



(2)
unless otherwise provided in this agreement, not prior to completion enter into
or suffer any transaction or event prejudicial to its business or to any of its
assets or which may give rise to any liability;



(3)
unless otherwise provided in this agreement, not sell, transfer, lease, let,
encumber, dispose of or otherwise howsoever deal or part with the possession of
any of the Company's assets, properties and undertakings or any part or parts
thereof including the Land;



(4)
not give indemnities or enter into any guarantees sureties or contracts
whatsoever with any person body or corporation or on behalf of any person body
or corporation;



(5)
not incur any borrowing or indebtedness;



(6)
not create or issue or agree to create or issue any share or loan capital or
give or agree to give any option in respect of any share or loan capital;



(7)
not enter into any abnormal or long-term contract or capital commitment unless
the same is with the prior written consent of the Purchaser for the purpose of
this Agreement the expression "long-term" shall have the specific meaning of any
length of time which exceeds ninety (90) days;



(8)
not do or suffer anything whereby the Company's financial position shall be
rendered less favourable than that at the Balance Sheet Date;



(9)
save and except for transaction of ordinary businesses at the annual general
meeting of the Company, not pass any other resolution by the Company in general
meeting or make any alteration to the provisions of the Company's memorandum and
articles of association;



(10)
not in any way depart from the normal course of its day to day business either
as regards the nature, scope or manner of conducting the same;



(11)
not pay or agree to pay to any of the directors or officers of the Company any
remuneration or other emoluments or benefits whatsoever other than those which
have been disclosed to and agreed by the Purchaser;



(12)
not acquire any assets on hire purchase/leasing on deferred payment terms;



(13)
not permit any lien to exist on any of the Company's assets including the Land.








 
13

--------------------------------------------------------------------------------

 

ARTICLE IX


TERMINATION


Section 9.01
Termination by Purchaser Upon Vendor’s Non-fulfilment of Warranties or
Representations



In the event of any breach or non-fulfilment of any of the said warranties and
representations or any of the agreement basis referred to in Section 3.02 hereof
whensoever occurring any breach or non-fulfilment thereof before completion or
the happening or discovery before completion of any event or circumstance which
would render untrue or misleading any of the said warranties or representations
or any of the agreement basis referred to in Section 3.02 hereof or if the
Vendor shall default with regard to any of his obligations herein the Purchaser
shall give a (14) working days written notice to the Vendor to rectify the
default and if the Vendor fails to do so, the same shall entitle the Purchaser
to terminate this Agreement whereupon the Vendor shall refund to the Purchaser
all such sums as shall have been paid by the Purchaser to the Vendor or the
Vendor’s Solicitors or paid in accordance with this Agreement for the benefit of
the Vendor or the Company towards account of the Purchase Price including the
Deposit  together with another sum equivalent to the Deposit as liquidated
damages to the Purchaser and in exchange thereof, the Vendor’s  Solicitors shall
return to the Vendor the said Documents and thereafter neither party shall have
any claim against the other.


Section 9.02  
Termination By Vendor Upon Default by Purchaser



In the event that the Purchaser shall default in settling the Purchase Price
with the Vendor in accordance with Section 4.01 or breach any material term or
condition herein provided or fail to perform any of its obligations herein
provided, the Vendor shall be entitled to:-


(a)           specific performance and/or damages against the Purchaser; or


(b)
by a written notice to the Purchaser, terminate this Agreement, whereupon the
Vendor shall be entitled to forfeit the Deposit as liquidated damages but shall
refund without interest all other sums already paid by the Purchaser to the
Vendor or Vendor’s Solicitors or paid for the benefit of the Vendor or the
Company towards account of the Purchase Price in accordance with this Agreement
and in exchange thereof, the Vendor’s  Solicitors shall return the said
Documents to the Vendor and thereafter this Agreement shall be null and void and
the Vendor shall be entitled to sell the Sale Shares to any third party as
unfettered owner of the Sale Shares without reference to the Purchaser.





 
ARTICLE X



 
GOVERNMENT ACQUISITION



10.1
Government Acquisition



10.1
The Vendor hereby warrants and undertakes that as at the date of this Agreement
the Vendor has not received any notice of acquisition or intended  acquisition
affecting the Land or any part thereof from any relevant authority.




 
14

--------------------------------------------------------------------------------

 

10.2
The parties hereto further agree and confirm that in the event the Land or any
part thereof is subject to any compulsory acquisition by any relevant authority
after the execution of this Agreement but before the full settlement of the
Purchase Price in accordance with this Agreement, the Purchaser shall be
entitled at its discretion to elect either one of the following options:-



 
(a)
to terminate this Agreement whereupon all such sums of money paid by the
Purchaser towards account of the Purchase Price shall be refunded free from any
interest to the Purchaser within fourteen (14) days from the date of receipt by
the Vendor of the notification to terminate from the Purchaser's Solicitors
thereafter neither party hereto shall have any claim against the other except
for antecedent breach(es); or



 
(b)
to continue with this Agreement in which event the Purchaser shall be entitled
to all the compensation payable by the Government in respect of the compulsory
acquisition of the said Property or any part thereof.





ARTICLE XI


MISCELLANEOUS


Section 11.01 
Duration of Undertakings Warranties and Representations



All undertakings warranties representations indemnities and other obligations of
whatsoever type given made or undertaken pursuant to this Agreement shall
(except for any obligations fully performed prior to or a actual completion)
continue in full force and effect notwithstanding actual completion of this
Agreement being effected.


Section 11.02  
Governing Law



This Agreement shall be governed by and construed in all respects in accordance
with the laws of Malaysia and both parties submit to the jurisdiction of the
Courts of Malaysia with regard to all disputes between them under this
Agreement.


Section 11.03 
No Variation Except By Writing



(1)
No provision of this Agreement may be voided, amended, waived, discharged,
absolved, or terminated verbally nor may any breach or omission of any provision
of this Agreement be waived or condoned verbally save with the consent of the
parties hereto in writing.



(2)
It is hereby expressly agreed and declared by the parties hereto that the
provisions and terms of this Agreement and other subsequent agreements may at
any time and from time to time be varied or amended by mutual consent of the
parties hereto or thereto by means of mutual exchange of letters or such other
means as the parties concerned may agree upon from time to time and thereupon
such amendments and variations shall be deemed to become effective and the
relevant provisions of this Agreement and such other subsequent agreements shall
be deemed to have been amended or varied accordingly and shall be read and
construed as if such amendments and variations have been incorporated in and had
formed part of this Agreement and such other subsequent agreements at the time
of execution hereof.




 
15

--------------------------------------------------------------------------------

 

Section 11.04  
Severability



If at any time during the currency of this Agreement any provision condition
term stipulation covenant or undertaking of this Agreement is or becomes
illegal, void, invalid, prohibited or unenforceable in any respect the same
shall be ineffective to the extent of such illegality voidness, invalidity
prohibition of unenforceability without invalidating in any manner whatsoever
the remaining provisions hereof.


Section 11.05 
No Waiver of Rights



No failure or delay on the part of any party hereto in exercising nor any
omission to exercise any right power privilege or remedy accruing to it
hereunder upon any default on the part of the other party shall impair any such
right power privilege or remedy or to be construed as a waiver thereof or an
acquiescence in such default, nor shall any action by any party hereto in
respect of any default by the other party or any acquiescence in any such
default affect or impair any right power privilege or remedy of that first
mentioned party in respect of any other or subsequent default.


Section 11.06 
Time of the Essence



Time wherever mentioned shall be of essence of this Agreement.


Section 11.07   
Costs and Expenses



Each party hereto shall bear its own solicitors' fees. Save as aforesaid, all
costs and expenses including the stamp duties whether on this Agreement or the
transfer of Sale Shares shall be borne and paid by the Purchaser.


Section 11.08  
Notices



Any notice to be given under this Agreement shall be in writing and shall be
sufficiently served on a party hereto by registered letter addressed to it at
its registered office or at its address stated in this Agreement or on the
Vendor at the last known address of the Vendor in Malaysia or on the Purchaser
at the last known address of the Purchaser in  Malaysia  as the case may be and
shall be deemed to have been received by the addressee   upon expiry of three
(3) days from the date of posting.


Section 11.09    
Binding On Successors-in-title



This Agreement shall be binding upon the heirs, executors, administrators, legal
representatives, permitted assigns and the successors-in-title as the case may
be of the parties hereto.








* * * * * * * * * * * * * * * * *
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have hereunto set their hands the day and year
first above written.


 
Signed by
)
SIM SEE HUA
)
in the presence of:-
)
 
)
 
)













Signed by
)
NG OOI WAH
)
in the presence of:-
)
 
)













The Common Seal of
)
PGCG ASSETS HOLDINGS
)
SDN BHD
)
was hereunto affixed in
)
accordance with its Articles in the
)
presence of:-
)












 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

director
director/secretary

 
 
17

--------------------------------------------------------------------------------

 
 


Dated this            day of                                         , 2012


 




Between
 




SIM SEE HUA and NG OOI WAH
 


And



 
PGCG ASSETS HOLDINGS SDN BHD

 


SALE AND PURCHASE AGREEMENT
(DUNFORD CORPORATION SDN BHD)
 




MESSRS. CHING, TAN & ASSOCIATES,
ADVOCATES & SOLICITORS,
SUITE A-2-3, LEVEL 4, BLOCK A,
MENARA UNCANG EMAS (UE3),
85, JALAN LOKE YEW,
55200 KUALA LUMPUR
TEL: 60392001380    FAX: 60392001580
(DLOW.agreement-SP(sh)M&PTravel(M)SB.doc)
[Ref: LJH/KL/C/                     (12 )/SP(SH)]


 
 
18

--------------------------------------------------------------------------------